Judgment, Supreme Court, New York County (Richard Carruthers, J.), rendered October 20, 1993, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4 Vi to 9 years imprisonment, unanimously affirmed.
The testimony of the arresting officer that he found five vials containing crack in defendant’s possession after he observed defendant, standing on a street corner, engage in three hand-to-hand exchanges, one of which involved his receipt of money, was legally sufficient to support the verdict, and the verdict was not against the weight of the evidence. The alternative explanation proffered for the exchanges, that defendant had been purchasing drugs from those persons, defies belief because there would be no need to engage in three "buy” transactions in order to build up a five-vial supply. Evidence of the exchanges was clearly relevant to establish defendant’s intent to sell the crack found on his person, and necessary since intent could not otherwise be inferred from defendant’s mere possession of the crack (People v Alvino, 71 NY2d 233, 242, 245; People v Battes, 190 AD2d 625, 626, Iv denied 81 NY2d 1011). Concur—Sullivan, J. P., Rosenberger, Wallach, Kupferman and Asch, JJ.